Title: Thomas Jefferson to Jeremiah A. Goodman, 4 October 1814
From: Jefferson, Thomas
To: Goodman, Jeremiah Augustus


          Dear Sir Monticello  Oct. 4. 14.
          I wrote you Sep. 27. since that your brother has been taken ill, and is in such a situation in point of health as to render it certain he cannot go to Bedford. consequently the job of covering the offices must lie over till the spring. my affairs here too are such as to render the time of my being with you extremely uncertain. with the hope always of going in 10. days or a fortnight, I am still totally unable to say when I can come. in the mean time I hope your letter is on the way informing me of the amount of my taxes, in order that I may send the sheriff a draught for it, and at the same time write to mr Gibson directly to pay it on application, should the sheriff go before my draught gets to you.Another most important object is the getting in the crop of wheat at both places. 4. ploughs at the least at each place should be running from this time, to get it in by the middle of November. whatever then is wanting, with the horses remaining and oxen, must be bought. let the horses you buy be good able horses. stout chunky built are the most serviceable, large enough for the waggon, & let them be tolerably young. obtain credit till May that I may have full time to sell my crop. lose not a moment in procuring them so as to have all the ploughs agoing. I shall be with you the moment it is in my power; but put off nothing for that, the time is so uncertain. accept my best wishes.
          Th: Jefferson
        